In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 15‐2553 
UNITED STATES OF AMERICA, 
                                                             Plaintiff‐Appellee, 

                                                    v. 

AMBROSE L. CLAYTON, 
                                                          Defendant‐Appellant. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                         Eastern District of Wisconsin. 
                   No. 13‐CR‐2 — Rudolph T. Randa, Judge. 
                                  ____________________ 

   SUBMITTED JANUARY 7, 2016 — DECIDED JANUARY 28, 2016 
                  ____________________ 

      Before RIPPLE, WILLIAMS, and HAMILTON, Circuit Judges. 
   PER  CURIAM.  Ambrose  “Lamont”  Clayton  sought  to  re‐
duce  his  91‐month  prison  sentence  based  on  Amend‐
ment 782  to  the  federal  sentencing  guidelines.  That  amend‐
ment  retroactively  reduced  the  guideline  range  for  his  con‐
                                                 
       After examining the briefs and record, we have concluded that oral 

argument is unnecessary. The appeal is submitted on the briefs and rec‐
ord. See Fed. R. App. P. 34(a)(2)(C). 
2                                                        No. 15‐2553 

viction for conspiracy to possess with intent to distribute co‐
caine  and  heroin.  The  district  court  declined  to  reduce  the 
sentence. Because the district court did not abuse its discre‐
tion, we affirm the judgment.  
    A federal investigation revealed that Clayton and his as‐
sociates  sold  drugs  and  laundered  the  proceeds  for  at  least 
two years. He later pled guilty to conspiracy to possess with 
intent  to  distribute  five  kilograms  or  more  of  cocaine  and 
heroin,  see  21  U.S.C.  §§ 841(a)(1), 846,  and  conspiracy  to 
launder money, see 18 U.S.C. § 1956. Using the 2013 Sentenc‐
ing  Guidelines, the district court found  Clayton  responsible 
for  at  least  five  kilograms  of  cocaine  and  one  kilogram  of 
heroin, which added up under the Guidelines to the equiva‐
lent  of  2,000  kilograms  of  marijuana,  and  calculated  a  base 
offense  level  of  32.  The  district  court  added  four  levels  for 
Clayton’s  aggravating  role  as  an  organizer  or  leader  and 
subtracted  three  levels  because  Clayton  accepted  responsi‐
bility, yielding a total offense level of 33. (The conviction for 
money  laundering  was  grouped  with  the  drug  conviction, 
and the latter’s offense level applied to the group because it 
was so much higher. See U.S.S.G. §§ 3D1.2, 3D1.3). Coupled 
with his category I criminal history, Clayton’s guideline im‐
prisonment range was 135 to 168 months. 
    The  district  court  sentenced  Clayton  to  91  months  in 
prison. It recognized the seriousness and duration of the of‐
fense, the violent danger it poses to the public, and Clayton’s 
role  in  it.  The  court  also  recognized  Clayton’s  positive  at‐
tributes.  Because  of  Clayton’s  cooperation  and  the  govern‐
ment’s  5K1.1  motion  for  a  below‐minimum  sentence  based 
on  his  substantial  assistance,  Clayton’s  sentence  was  42 
months  below  the  low  end  of  the  guideline  range  and  29 
No. 15‐2553                                                         3 

months  below  the  120‐month  statutory  minimum. 
See 18 U.S.C.  §  3553(e);  U.S.S.G.  § 5K1.1.  At  the  hearing, 
Clayton  and  the  government  discussed  the  then‐pending 
proposal from the Sentencing Commission to lower the base 
offense levels for drug offenses, including Clayton’s, by two 
levels.  Aware  that  the  proposal  would  drop  the  low  end  of 
his range to 108 months, the district court stated that even “if 
there  was  a  change,  this  [91‐month]  sentence  would  still  be 
the appropriate sentence, given what I’ve just talked about.” 
    After  sentencing,  the  Sentencing  Commission  amended 
the  base  offense  level  for  drug  offenses  exactly  as  was  dis‐
cussed  at  Clayton’s  sentencing  hearing.  Amendment  782, 
which  is  retroactive,  reduced  the  offense  levels  assigned  to 
Clayton’s drug quantities, resulting in a base offense level of 
30  instead  of  32.  See U.S.S.G.  § 1B1.10(d);  U.S.S.G.  supp.  to 
app. C, amends. 782, 788 (2014). With the adjustments he re‐
ceived, Clayton’s new total offense level would be 31 rather 
than 33, resulting in a guidelines range of 108 to 135 months 
rather than 135 to 168 months. 
    Two  days  after  Amendment  782  became  effective,  Clay‐
ton  moved  for  a  sentence  reduction  under  18  U.S.C. 
§ 3582(c)(2). He asked for a reduction to 72 months in prison. 
That  would  be,  like  his  original  sentence,  33  percent  below 
the  low  end  of  the  applicable  guideline  range.  The  district 
court denied Clayton’s request, explaining that “based upon 
the  severity  of  the  offense,  the  Court’s  original  below‐
guideline  sentence  and  its  rationale  in  imposing  such  sen‐
tence, and despite Clayton’s current eligibility for reduction, 
the Court will not alter the original sentence.” 
     On  appeal  Clayton  argues  that  the  district  court  abused 
its  discretion  in  denying  him  a  reduction.  He  contends  that 
4                                                        No. 15‐2553 

the  court  failed  to  comply  fully  with  the  two‐step  process 
mandated  in  Dillon  v.  United States,  560 U.S.  817  (2010),  for 
motions  under  § 3582(c)(2).  Step  one  requires  the  court  to 
determine  the  amended  guideline  range,  the  prisoner’s  eli‐
gibility for a sentence modification, and the extent of the re‐
duction  authorized.  Dillon,  560  U.S.  at  827.  At  step  two,  a 
court must consider any applicable § 3553(a) factors and de‐
termine whether, in its discretion, a reduction is warranted. 
Id. 
    The  court  committed  no  reversible  error  in  step  one.  At 
the  original  sentencing,  the  parties  and  the  court  correctly 
anticipated that the proposed guideline would reduce Clay‐
ton’s  base  offense  level  by  two,  with  a  new  low  end  of  108 
months.  While the district  court did not itself state the new 
range  when  Clayton  moved  for  a  sentencing  reduction,  it 
acknowledged,  as  step  one  contemplates,  that  the  amend‐
ment reduced Clayton’s offense  level and that he was eligi‐
ble for a reduction in sentence. The purpose of step one was 
anticipated  and  then  achieved.  Further,  at  the  original  sen‐
tencing hearing, the district court explained that it would not 
reduce  Clayton’s  sentence  any  further  based  on  the  antici‐
pated new guideline. Any error in not stating the new range 
explicitly  after  the  amendment  actually  took  effect  would 
have  been  harmless.  See  United  States  v.  Hill,  645 F.3d  900, 
912 (7th Cir. 2011). 
   Clayton next contends that the district court erred in the 
second step. He accuses the court of failing to consider every 
§ 3553(a) factor, the low risk his early release would pose to 
the public, and his conduct while imprisoned. But in decid‐
ing  a  motion  under  § 3582(c)(2),  the  district  court  is  not  re‐
quired to analyze extensively every § 3553(a) factor; it suffic‐
No. 15‐2553                                                                       5 

es that its explanation is consistent with § 3553(a). See United 
States  v.  Purnell,  701  F.3d  1186,  1190  (7th Cir. 2012);  United 
States  v.  Marion,  590  F.3d  475,  477–78  (7th  Cir.  2009).  That 
happened  here.  During  the  original  sentencing,  the  district 
court  considered  the  § 3553(a)  factors  and  the  serious  risk 
that  Clayton  posed  to  public  safety,  and  it  referred  to  that 
rationale in the § 3582 decision. While the district court’s or‐
der could have considered Clayton’s post‐conviction behav‐
ior,  see  U.S.S.G.  § 1B1.10,  cmt.  n.1(B)(iii),  Clayton  presented 
no such evidence to the district court. 
      Clayton  replies  that  his  attorney  incompetently  failed  to 
request  and  submit  this  evidence.  But  there  is  no  right  to 
counsel in § 3582(c)(2) proceedings. See United States v. John‐
son, 580 F.3d 567, 569 (7th Cir. 2009); United States v. Tidwell, 
178 F.3d 946, 949 (7th Cir. 1999). And where there is no right 
to counsel, there is no right to effective counsel. See Anderson 
v. Cowan, 227 F.3d 893, 901 (7th Cir. 2000) (citing Coleman v. 
Thompson, 501 U.S. 722, 752 (1991)); Wainwright v. Torna, 455 
U.S. 586, 587–88 (1982). 
                                                 
     United States v. Marion directs district courts, on § 3582 motions for 

sentence  reductions,  to  “at  least  address  briefly  any  significant  events 
that may have occurred since the original sentencing.” 590 F.3d at 477. If 
nothing  noteworthy  changed  concerning  the  basis  for  the  original  sen‐
tence,  “some  simple  explanation  to  that  effect  will  apprise  both  the  de‐
fendant and this court of that fact.” Id. The government suggests that this 
direction  may  be  limited  to  situations  when  the  district  court  does  not 
supply  any  reasons  for  its  decision  and  when  many  years  have  inter‐
vened between sentencing and the § 3582 motion. Marion does not con‐
tain this limitation, but even so the absence of any discussion by the dis‐
trict  court  of  events  since  sentencing  does  not  require  a  remand  in  this 
case. Clayton did not submit information on any significant events since 
his original sentencing with his § 3582 motion; a discussion was unnec‐
essary. 
6                                                    No. 15‐2553 

   We have considered Clayton’s remaining arguments and 
none  has  merit.  His  request  for  appointment  of  counsel  on 
appeal is denied. The judgment of the district court is 
                                                    AFFIRMED.